EXHIBIT 10.1 FIRST GUARANTY BANK EMPLOYEE STOCK OWNERSHIP PLAN (adopted effective January 1, 2003) FIRST GUARANTY BANK EMPLOYEE STOCK OWNERSHIP PLAN This First Guaranty Bank Employee Stock Ownership Plan (the “Plan”), is executed on the 22nd day of December, 2003, by First Guaranty Bank (the “Bank”). W I T N E S S E T HT H A T WHEREAS, the board of directors of the Bank has resolved to adopt an employee stock ownership plan for eligible employees of the Bank, in accordance with the terms and conditions presented set forth herein; NOW, THEREFORE, the Bank hereby adopts the following Plan setting forth the terms and conditions pertaining to contributions by the Bank and the payment of benefits to Participants and Beneficiaries. IN WITNESS WHEREOF, the Bank has adopted this Plan and caused this instrument to be executed by its duly authorized officers as of the above date. ATTEST: /s/Collins Bonicard By: /s/Stanley M. Dameron Secretary President 2 C O N T E N T S Page No. Section 1. Plan Identity 1 1.1 Name 1 1.2 Purpose 1 1.3 Effective Date 1 1.4 Fiscal Period 1 1.5 Single Plan for All Employers 1 1.6 Interpretation of Provisions 1 Section 2. Definitions 1 Section 3. Eligibility for Paticipation 6 3.1 Initial Eligibility 6 3.2 Definition of Eligibility Year 6 3.3 Terminated Employees 6 3.4 Certain Employees Ineligible 7 3.5 Participation and Reparticipation 7 3.6 Omission of Eligible Employee 7 Section 4. Contributions and Credits 7 4.1 Discretionary Contributions 7 4.2 Conditions as to Contributions 7 4.3 Rollover Contributions 8 Section 5. Limitations on Contributions and Allocations 8 5.1 Limitation on Annual Additions 8 5.2 Effect of Limitations 9 5.3 Limitations as to Certain Participants 9 Section 6. Trust Fund and Its Investment 10 6.1 Creation of Trust Fund 10 6.2 Stock Fund and Investment Fund 10 6.3 Acquisition of Stock 10 6.4 Participants' Option to Diversity 10 Section 7. Voting Rights and Dividends on Stock 11 7.1 Voting and Tendering Stock 11 7.2 Dividends on Stock 11 Section 8. Adjustments to Accounts 12 8.1 Adjustments for Transactions 12 8.2 Valuation of Investment Fund 12 8.3 Adjustments for Investment Experience 12 Section 9. Vesting of Participants' Interests 12 9.1 Deferred Vesting Years 12 9.2 Computation of Vesting Years 12 9.3 Full Vesting Upon Certain Events 13 9.4 Full Vesting Upon Plan Termination 13 9.5 Forfeiture, Repayment and Restoral 13 9.6 Accounting for Forfeitures 14 9.7 Vesting and Nonforfeitability 14 Section 10. Payment of Benefits 14 10.1 Benefits for Participants 14 10.2 Time for Distribution 15 10.3 Marital Status 16 10.4 Delay in Benefit Determination 16 3 C O N T E N T S Page No. 10.5 Accounting for Benefit Payments 16 10.6 Options to Receive and Sell tock 16 10.7 Restricktions on Disposition of Stock 17 10.8 Creations of Protections and Rights 17 10.9 Direct Rollover of Eligible Distribution 17 10.10 Waiver of 30-Day Period After Notice of istribution 18 Section 11. Rules Governing Benefit Claims and Review of Appeals 18 11.1 Claim for Benefits 18 11.2 Notification by Committee 18 11.3 Claims Review Procedure 19 Section 12. The Committee and its Functions 19 12.1 Authority of Committee 19 12.2 Identy of Committee 19 12.3 Duties of Committee 19 12.4 Vaulation of Stock 20 12.5 Compliance with FRISA 20 12.6 Action by Committee 20 12.7 Execution of Documents 20 12.8 Adoption of Rules 20 12.9 Responsibilities to Participants 20 12.10 Alternative Payees in Event of Incapacity 21 12.11 Indemnification by Employers 21 12.12 Nonparticipation by Interested Member 21 Section 13. Adoption Amendment, or Termination of the Plan 21 13.1 Adoption of Plan by Other Employers 21 13.2 Plan Adoption Subject to Qualifiacations 21 13.3 Right to Amend or Terminate 21 Section 14. Miscellaneous Provisions 22 14.1 Plan Creates No Employment Rights 22 14.2 Nonassignability of Benefits 22 14.3 Limit of Employer Liability 22 14.4 Treatment of Expenses 22 14.5 Number and Gender 22 14.6 Nondiversion of Assets 22 14.7 Seperability of Provisions 22 14.8 Service of Process 23 14.9 Governing State Law 23 14.10 Employer Contributions Conditioned on Deductivility 23 14.11 Unclaimed Accounts 23 14.12 Qualified Domestic Relations Order 23 Section 15. Top-Heavy Provisions 24 15.1 Top-Heavy Plan 24 15.2 Super Top-Heavy Plans 24 15.3 Definitions 24 15.4 Top-Heavy Rules of Applicaiton 25 15.5 Minimum Contributions 26 15.6 Top-Heavy Provisions Control in Top-Heavy Plan 27 4 FIRST GUARANTY BANK EMPLOYEE STOCK OWNERSHIP PLAN Section 1. Plan Identity. 1.1Name.The name of this Plan is “First Guaranty Bank Employee Stock Ownership Plan.” 1.2Purpose.The purpose of this Plan is to describe the terms and conditions under which contributions made pursuant to the Plan will be credited and paid to the Participants and their Beneficiaries. 1.3Effective Date.The Effective Date of this Plan is January 1, 2003. 1.4Fiscal Period.This Plan shall be operated on the basis of a January 1 to December 31 fiscal year for the purpose of keeping the Plan’s books and records and distributing or filing any reports or returns required by law. 1.5Single Plan for All Employers.This Plan shall be treated as a single plan with respect to all participating Employers for the purpose of crediting contributions and forfeitures and distributing benefits, determining whether there has been any termination of Service, and applying the limitations set forth in Section 5. 1.6Interpretation of Provisions.The Employers intend this Plan and the Trust to be a qualified stock bonus plan under Section 401(a) of the Code and an employee stock ownership plan within the meaning of Section 407(d)(6) of ERISA and Section 4975(e)(7) of the Code.The Plan is intended to have its assets invested primarily in qualifying employer securities of one or more Employers within the meaning of Section 407(d)(3) of ERISA, and to satisfy any requirement under ERISA or the Code applicable to such a plan. Accordingly, the Plan and Trust Agreement shall be interpreted and applied in a manner consistent with this intent and shall be administered at all times and in all respects in a nondiscriminatory manner. Section 2.Definitions. The following capitalized words and phrases shall have the meanings specified when used in this Plan and in the Trust Agreement, unless the context clearly indicates otherwise: “Account” means a Participant’s interest in the assets accumulated under this Plan as expressed in terms of a separate account balance which is periodically adjusted to reflect his Employer’s contributions, the Plan’s investment experience, and distributions and forfeitures. “Active Participant” means a Participant who has satisfied the eligibility requirements under Section 3 and who has at least 1,000 Hours of Service during the current Plan Year.However, a Participant shall not qualify as an Active Participant unless (i) he is in active Service with an Employer as of the last day of the Plan Year, or (ii) he is on a Recognized Absence as of that date, or (iii) his Service terminated during the Plan Year by reason of Disability, death, Early or Normal Retirement. “Bank” means First Guaranty Bank and any entity which succeeds to the business of First Guaranty Bank and adopts this Plan as its own pursuant to Section 13.1 of the Plan. 5 “Beneficiary” means the person or persons who are designated by a Participant to receive benefits payable under the Plan on the Participant’s death.In the absence of any designation or if all the designated Beneficiaries shall die before the Participant dies or shall die before all benefits have been paid, the Participant’s Beneficiary shall be his surviving Spouse, if any, or his estate if he is not survived by a Spouse.The Committee may rely upon the advice of the Participant’s executor or administrator as to the identity of the Participant’s Spouse. “Break in Service” means any Plan Year, or, for the initial eligibility computation period under Section 3.2, the 12-consecutive month period beginning on the first day of which an Employee has an Hour of Service, in which an Employee has 500 or fewer Hours of Service.Solely for this purpose, an Employee shall be considered employed for his normal hours of paid employment during a Recognized Absence (said Employee shall not be credited with more than 501 Hours of Service to avoid a Break in Service), unless he does not resume his Service at the end of the Recognized Absence.Further, if an Employee is absent for any period (i) by reason of the Employee’s pregnancy, (ii) by reason of the birth of the Employee’s child, (iii) by reason of the placement of a child with the Employee in connection with the Employee’s adoption of the child, or (iv) for purposes of caring for such child for a period beginning immediately after such birth or placement, the Employee shall be credited with the Hours of Service which would normally have been credited but for such absence, up to a maximum of 501 Hours of Service. “Code” means the Internal Revenue Code of 1986, as amended. “Committee” means the committee responsible for the administration of this Plan in accordance with Section 12. “Disability” means only a disability which renders the Participant totally unable, as a result of bodily or mental disease or injury, to perform any duties for an Employer for which he is reasonably fitted, which disability is expected to be permanent or of long and indefinite duration.However, this term shall not include any disability directly or indirectly resulting from or related to habitual drunkenness or addiction to narcotics, a criminal act or attempt, service in the armed forces of any country, an act of war, declared or undeclared, any injury or disease occurring while compensation to the Participant is suspended, or any injury which is intentionally self-inflicted.Further, this term shall apply only if (i) the Participant is sufficiently disabled to qualify for the payment of disability benefits under the federal Social Security Act or Veterans Disability Act, or (ii) the Participant’s disability is certified by a physician selected by the Committee.Unless the Participant is sufficiently disabled to qualify for disability benefits under the federal Social Security Act or Veterans Disability Act, the Committee may require the Participant to be appropriately examined from time to time by one or more physicians chosen by the Committee, and no Participant who refuses to be examined shall be treated as having a Disability.In any event, the Committee’s good faith decision as to whether a Participant’s Service has been terminated by Disability shall be final and conclusive. “Early Retirement” means retirement on or after a Participant’s attainment of age 62 and the completion of ten (10) years of credited Service with an Employer.If the Participant terminates employment before satisfying the age requirement, but has satisfied the employment requirement, the Participant will be entitled to elect early retirement upon satisfaction of the age requirement. “Effective Date” means January 1, 2003. “Employee” means any individual who is or has been employed or self-employed by an Employer.“Employee” also means an individual employed by a leasing organization who, pursuant to an agreement between an Employer and the leasing organization, has performed services for the Employer and any related persons (within the meaning of Section 414(n)(6) of the Code) on a substantially full-time basis for more than one year, if such services are performed under the primary direction or control of the Employer.However, such a “leased employee” shall not be considered an Employee if (i) he participates in a money purchase pension plan sponsored by the leasing organization which provides for immediate participation, immediate full vesting, and an annual contribution of at least 10 percent of the Employee’s 415 Compensation, and (ii) leased employees do not constitute more than 20 percent of the Employer’s total work force (including leased employees, but excluding Highly Paid Employees and any other Employees who have not performed services for the Employer on a substantially full-time basis for at least one year). 6 “Employer” means the Bank or any affiliate within the purview of section 414(b), (c) or (m) and 415(h) of the Code, any other corporation, partnership, or proprietorship which adopts this Plan with the Bank’s consent pursuant to Section 13.1, and any entity which succeeds to the business of any Employer and adopts the Plan pursuant to Section 13.2. “Entry Date” means the Effective Date of the Plan and each January 1 and July 1 of each Plan Year after the Effective Date. “ERISA” means the Employee Retirement Income Security Act of 1974 (P.L. 93-406, as amended). “415 Compensation” (a)shall mean wages, as defined in Code Section 3401(a) for purposes of income tax withholding at the source. (b)Any elective deferral as defined in Code Section 402(g)(3) (any Employer contributions made on behalf of a Participant to the extne not includible in gross ineome and any Employer contributions to purchase an annuity contract under Code Section 403(b) under a salary reduction agreement) and any amount which is contributed or deferred by the Employer at the election of the Participant and which is not includible in gross income of the Participant by reason of Code Section 125 (Cafeteria Plan), Code Section 457 or 132(f)(4) shall also be included in the definition of 415 Compensation. (c)415 Compensation in excess of $200,000 (as indexed) shall be disregarded for all Participants.For purposes of this sub-section, the $200,000 limitshall be referred to as the “applicable limit” for the Plan Year in question.The $200,000 limit shall be adjusted for increases in the cost of living in accordance with Section 401(a)(17)(B) of the Code, effective for the Plan Year which begins within the applicable calendar year.For purposes of the applicable limit, 415 Compensation shall be prorated over short Plan Years. “Highly Paid Employee” for any Plan Year means an Employee who, during either that or the immediately preceding Plan Year was at any time a five percent owner of the Employer (as defined in Code Section 416(i)(1)) or, during the immediately preceding Plan Year, had 415 Compensation exceeding $90,000 and was among the most highly compensated one-fifth of all Employees (the $90,000 amount is adjusted at the same time and in the same manner as under Code Section 415(d), provided, however, the base period is the calendar quarter ending September 30, 1996).For these purposes, “the most highly compensated one-fifth of all Employees” shall be determined by taking into account all individuals working for all related Employer entities described in the definition of “Service,” but excluding any individual who has not completed six months of Service, who normally works fewer than 17½hours per week or in fewer than six months per year, who has not reached age 21, whose employment is covered by a collective bargaining agreement, or who is a nonresident alien who receives no earned income from United States sources.The applicable year for which a determination is being made is called a “determination year” and the preceding 12-month period is called a look-back year. 7 “Hours of Service” means hours to be credited to an Employee under the following rules: (a)Each hour for which an Employee is paid or is entitled to be paid for services to an Employer is an Hour of Service. (b)Each hour for which an Employee is directly or indirectly paid or is entitled to be paid for a period of vacation, holidays, illness, disability, lay-off, jury duty, temporary military duty, or leave of absence is an Hour of Service.However, except as otherwise specifically provided, no more than 501 Hours of Service shall be credited for any single continuous period which an Employee performs no duties.No more than 501 Hours of Service will be credited under this paragraph for any single continuous period (whether or not such period occurs in a single computation period).Further, no Hours of Service shall be credited on account of payments made solely under a plan maintained to comply with worker’s compensation, unemployment compensation, or disability insurance laws, or to reimburse an Employee for medical expenses. (c)Each hour for which back pay (ignoring any mitigation of damages) is either awarded or agreed to by an Employer is an Hour of Service.However, no more than 501 Hours of Service shall be credited for any single continuous period during which an Employee would not have performed any duties.The same Hours of Service will not be credited both under paragraph (a) or (b) as the case may be, and under this paragraph (c).These hours will be credited to the employee for the computation period or periods to which the award or agreement pertains rather than the computation period in which the award agreement or payment is made. (d)Hours of Service shall be credited in any one period only under one of the foregoing paragraphs (a), (b) and (c); an Employee may not get double credit for the same period. (e)If an Employer finds it impractical to count the actual Hours of Service for any class or group of non-hourly Employees, each Employee in that class or group shall be credited with 45 Hours of Service for each weekly pay period in which he has at least one Hour of Service.However, an Employee shall be credited only for his normal working hours during a paid absence. (f)Hours of Service to be credited on account of a payment to an Employee (including back pay) shall be recorded in the period of Service for which the payment was made.If the period overlaps two or more Plan Years, the Hours of Service credit shall be allocated in proportion to the respective portions of the period included in the several Plan Years.However, in the case of periods of 31 days or less, the Administrator may apply a uniform policy of crediting the Hours of Service to either the first Plan Year or the second. (g)In all respects an Employee’s Hours of Service shall be counted as required by Section 2530.200b-2(b) and (c) of the Department of Labor’s regulations under Title I of ERISA. “Independent Appraiser” means any appraiser appointed by the Trustee, who is independent of the Bank, and who meets requirements of the regulations prescribed under Section 170(a)(1)(A) of the Code. 8 “Investment Fund” means that portion of the Trust Fund consisting of assets other than Stock.Notwithstanding the above, assets from the Investment Fund may be used to purchase Stock in the open market or otherwise, and shares so purchased will be allocated to a Participant’s Stock Fund. “Normal Retirement” means retirement on or after the Participant’s Normal Retirement Date. “Normal Retirement Date” means the later of (i) the date on which a Participant attains age 65 and (ii) the 5th anniversary of the time a Participant commenced employment with the Employer. “Participant” means any Employee who is an Active Participant participating in the Plan, or Employee or former Employee who was previously an Active Participant and still has a balance credited to his Account. “Plan Year” means the twelve-month period commencing January 1 and ending December 31, 2003 and each period of 12 consecutive months beginning on January 1 of each succeeding year. “Recognized Absence” means a period for which (a)an Employer grants an Employee a leave of absence for a limited period, but only if an Employer grants such leave on a nondiscriminatory basis; or (b)an Employee is temporarily laid off by an Employer because of a change in business conditions; or (c)an Employee is on active military duty, but only to the extent that his employment rights are protected by the Military Selective Service Act of 1967 (38 U.S.C. Sec. 2021). “Service” means an Employee’s period(s) of employment or self-employment with an Employer, excluding for initial eligibility purposes any period in which the individual was a nonresident alien and did not receive from an Employer any earned income which constituted income from sources within the United States.An Employee’s Service shall include any Service which constitutes Service with a predecessor Employer within the meaning of Section 414(a) of the Code, provided, however, that Service with an acquired entity shall not be considered Service under the Plan unless required by applicable law or agreed to by the parties to such transaction.An Employee’s Service shall also include any Service with an entity which is not an Employer, but only either (i) for a period after 1975 in which the other entity is a member of a controlled group of corporations or is under common control with other trades and businesses within the meaning of Section 414(b) or 414(c) of the Code, and a member of the controlled group or one of the trades and businesses is an Employer, (ii) for a period after 1979 in which the other entity is a member of an affiliated service group within the meaning of Section 414(m) of the Code, and a member of the affiliated service group is an Employer, or (iii) all Employers aggregated with the Employer under Section 414(o) of the Code (but not until the Proposed Regulations under Section 414(o) become effective).Notwithstanding any provision of this Plan to the contrary, contributions, benefits and service credit with respect to qualified military service will be provided in accordance with Section 414(u) of the Code. “Spouse” means the individual, if any, to whom a Participant is lawfully married on the date benefit payments to the Participant are to begin, or on the date of the Participant’s death, if earlier.A former Spouse shall be treated as the Spouse or surviving Spouse to the extent provided under a qualified domestic relations order as described in section 414(p) of the Code. 9 “Stock” means shares of voting common stock or preferred stock meeting the requirements of Section 409(e)(3) of the Code issued by the Bank or an Employer which is a member of the same controlled group of corporations within the meaning of Code Section 414(b). “Stock Fund” means that portion of the Trust Fund consisting of Stock. “Trust” or “Trust Fund” means the trust fund created under this Plan. “Trust Agreement” means the agreement between the Bank and the Trustee concerning the Trust Fund.If any assets of the Trust Fund are held in a co-mingled trust fund with assets of other qualified retirement plans, “Trust Agreement” shall be deemed to include the trust agreement governing that co-mingled trust fund.With respect to the allocation of investment responsibility for the assets of the Trust Fund, the provisions of Article II of the Trust Agreement are incorporated herein by reference. “Trustee” means one or more corporate persons or individuals selected from time to time by the Bank to serve as trustee or co-trustees of the Trust Fund. “Valuation Date” means the last day of the Plan Year and each other date as of which the Committee shall determine the investment experience of the Investment Fund and adjust the Participants’ Accounts accordingly. “Valuation Period” means the period following a Valuation Date and ending with the next Valuation Date. “Vesting Year” means a unit of Service credited to a Participant pursuant to Section 9.2 for purposes of determining his vested interest in his Account. Section 3.Eligibility for Participation. 3.1 Initial Eligibility.An Employee shall enter the Plan as of the Entry Date coincident with or next following the later of the following dates: (a)the last day of the Employee’s first Eligibility Year, and (b)the Employee’s 21st birthday.However, if an Employee is not in active Service with an Employer on the date he would otherwise first enter the Plan, his entry shall be deferred until the next day he is in Service. 3.2Definition of Eligibility Year.An “Eligibility Year” means an applicable eligibility period (as defined below) in which the Employee has completed 1,000 Hours of Service for the Employer.For this purpose: (a)an Employee’s first “eligibility period” is the 12-consecutive month period beginning on the first day on which he has an Hour of Service, and (b)his subsequent eligibility periods will be 12-consecutive month periods beginning on each January 1 after that first day of Service. 3.3Terminated Employees.No Employee shall have any interest or rights under this Plan if he is never in active Service with an Employer on or after the Effective Date. 10 3.4Certain Employees Ineligible. (a) No Employee shall participate in the Plan while his Service is covered by a collective bargaining agreement between an Employer and the Employee’s collective bargaining representative if (i) retirement benefits have been the subject of good faith bargaining between the Employer and the representative and (ii) the collective bargaining agreement does not provide for the Employee’s participation in the Plan. (b) Leased Employees are not eligible to participate in the Plan. (c) An eligible Employee may elect not to participate in the Plan, provided, however, such election is made solely to meet the requirements of Code Section 409(n).For an election to be effective for a particular Plan Year, the Employee or Participant must file the election in writing with the Plan administrator no later than the last day of the Plan Year for which the election is to be effective.The Employer may not make a contribution under the Plan for the Employee or for the Participant for the Plan Year for which the election is effective, nor for any succeeding Plan Year, unless the Employee or Participant re-elects to participate in the Plan.The Employee or Participant may elect again not to participate, but not earlier than the first Plan Year following the Plan Year in which the re-election was first effective. 3.5Participation and Reparticipation.Subject to the satisfaction of the foregoing requirements, an Employee shall participate in the Plan during each period of his Service from the date on which he first becomes eligible until his termination.For this purpose, an Employee who returns before five (5) consecutive Breaks in Service who previously satisfied the initial eligibility requirements or who returns after five (5) consecutive one year Breaks in Service with a vested Account balance in the Plan shall re-enter the Plan as of the date of his return to Service with an Employer. 3.6Omission of Eligible Employee.If, in any Plan Year, any Employee who should be included as a Participant in the Plan is erroneously omitted and discovery of such omission is not made until after a contribution by his Employer for the year has been made, the Employer shall make a subsequent contribution with respect to the omitted Employee in the amount which the said Employer would have contributed regardless of whether or not it is deductible in whole or in part in any taxable year under applicable provisions of the Code. Section 4.Contributions and Credits. 4.1Discretionary Contributions.The Employer shall from time to time contribute, with respect to a Plan Year, such amounts as it may determine from time to time.The Employer contribution may be made in Stock or in cash, or in a combination of both.The Employer shall have no obligation to contribute any amount under this Plan except as so determined in its sole discretion.The Employer’s contributions and available forfeitures for a Plan Year shall be credited as of the last day of the year to the Accounts of the Active Participants in proportion to their amounts of 415 Compensation earned during that portion of the Plan Year that such persons are Participants in the Plan. 4.2Conditions as to Contributions.Employers’ contributions shall in all events be subject to the limitations set forth in Section 5. Contributions may be made in the form of cash, or securities and other property to the extent permissible under ERISA, including Stock, and shall be held by the Trustee in accordance with the Trust Agreement.In addition to the provisions of Section 13.3 for the return of an Employer’s contributions in connection with a failure of the Plan to qualify initially under the Code, any amount contributed by an Employer due to a good faith mistake of fact, or based upon a good faith but erroneous determination of its deductibility under Section 404 of the Code, shall be returned to the Employer within one year after the date on which the contribution was originally made, or within one year after its nondeductibility has been finally determined.However, the amount to be returned shall be reduced to take account of any adverse investment experience within the Trust Fund in order that the balance credited to each Participant’s Account is not less that it would have been if the contribution had never been made. 11 4.3Rollover Contributions.This Plan shall not accept a direct rollover or rollover contribution of an “eligible rollover distribution” as such term is defined in Section 10.9-1 of the Plan. Section 5.Limitations on Contributions and Allocations. 5.1 Limitation on Annual Additions.Notwithstanding anything herein to the contrary, allocation of Employer contributions for any Plan Year shall be subject to the following: 5.1-1 The annual additions during any Plan Year to any Participant’s Account under this and any other defined contribution plans maintained by the Employer or an affiliate (within the purview of Section 414(b), (c) and (m) and Section 415(h) of the Code, which affiliate shall be deemed the Employer for this purpose) shall not exceed the lesser of $40,000 (or such other dollar amount which results from cost-of-living adjustments under Section 415(d) of the Code) (the “dollar limitation”) or 100 percent of the Participant’s 415 Compensation for such limitation year (the “percentage limitation”).The percentage limitation shall not apply to any contribution for medical benefits after separation from service (within the meaning of Section 401(h) or Section 419A(f)(2) of the Code) which is otherwise treated as an annual addition.In the event that annual additions exceed the aforesaid limitations, they shall be reduced in the following priority: (i) Any excess amount at the end of the Plan Year that cannot be allocated to the Participant’s Account shall be reallocated to the remaining Participants who are eligible for an allocation of Employer contributions for the Plan Year.The reallocation shall be made in accordance with Section 4.1 of the Plan as if the Participant whose Account otherwise would receive the excess amount is not eligible for an allocation of Employer contributions. (ii)If the allocation or reallocation of the excess amounts causes the limitations of Code section 415 to be exceeded with respect to each Participant for the limitation year, then the excess amount will be held unallocated in a suspense account.The suspense account will be applied to reduce future Employer contributions for all remaining Participants in the next limitation year and each succeeding limitation year if necessary. (iii)If a suspense account is in existence at any time during a limitation year, it will not participate in any allocation of investment gains and losses.All amounts held in suspense accounts must be allocated to Participants’ Accounts before any contributions may be made to the Plan for the limitation year. (iv)If a suspense account exists at the time of Plan termination, amounts held in the suspense account that cannot be allocated shall revert to the Employer. 5.1-2 For purposes of this Section 5.1, the “annual addition” to a Participant’s Accounts means the sum of (i) Employer contributions, (ii) Employee contributions, if any, and (iii) forfeitures.Annual additions to a defined contribution plan also include amounts allocated, after March 31, 1984, to an individual medical account, as defined in Section 415(l)(2) of the Internal Revenue Code, which is part of a pension or annuity plan maintained by the Employer, amounts derived from contributions paid or accrued after December31, 1985, in taxable years ending after such date, which are attributable to post-retirement medical benefits allocated to the separate account of a Key Employee under a welfare benefit fund, as defined in Section 419A(d) of the Internal Revenue Code, maintained by the Employer. 12 5.1-3 If the Employer contributes amounts, on behalf of Employees covered by this Plan, to other “defined contribution plans” as defined in Section 3(34) of ERISA, the limitation on annual additions provided in this Section shall be applied to annual additions in the aggregate to this Plan and to such other plans.Reduction of annual additions, where required, shall be accomplished first by reductions under such other plan pursuant to the directions of the named fiduciary for administration of such other plans or under priorities, if any, established under the terms of such other plans and then by allocating any remaining excess for this Plan in the manner and priority set out above with respect to this Plan. 5.1-6 A limitation year shall mean each 12 consecutive month period beginning each January 1. 5.2Effect of Limitations.The Committee shall take whatever action may be necessary from time to time to assure compliance with the limitations set forth in Section 5.1.Specifically, the Committee shall see that each Employer restrict its contributions for any Plan Year to an amount which, taking into account the amount of available forfeitures, may be completely allocated to the Participants consistent with those limitations.Where the limitations would otherwise be exceeded by any Participant, further allocations to the Participant shall be curtailed to the extent necessary to satisfy the limitations.Where an excessive amount is contributed on account of a mistake as to one or more Participants’ compensation, or there is an amount of forfeitures which may not be credited in the Plan Year in which it becomes available, the amount shall be corrected in accordance with Section 5.1-2 of the Plan.If it is determined at any time that the Committee and/or Trustee has erred in accepting and allocating any contributions or forfeitures under this Plan, or in allocating net gain or loss pursuant to Sections 8.2 and 8.3, then the Committee, in a uniform and nondiscriminatory manner, shall determine the manner in which such error shall be corrected and shall promptly advise the Trustee in writing of such error and of the method for correcting such error.The Accounts of any or all Participants may be revised, if necessary, in order to correct such error. 5.3Limitations as to Certain Participants.Aside from the limitations set forth in Section 5.1, if the Plan acquires any Stock in a transaction as to which a selling shareholder or the estate of a deceased shareholder is claiming the benefit of Section 1042 of the Code, the Committee shall see that none of such Stock, and no other assets in lieu of such Stock, are allocated to the Accounts of certain Participants in order to comply with Section 409(n) of the Code. This restriction shall apply at all times to a Participant who owns (taking into account the attribution rules under Section 318(a) of the Code, without regard to the exception for employee plan trusts in Section 318(a)(2)(B)(i) more than 25 percent of any class of stock of a corporation which issued the Stock acquired by the Plan, or another corporation within the same controlled group, as defined in Section 409(l)(4) of the Code (any such class of stock hereafter called a “Related Class”).For this purpose, a Participant who owns more than 25 percent of any Related Class at any time within the one year preceding the Plan’s purchase of the Stock shall be subject to the restriction as to all allocations of the Stock, but any other Participant shall be subject to the restriction only as to allocations which occur at a time when he owns more than 25 percent of any Related Class. Further, this restriction shall apply to the selling shareholder claiming the benefit of Section 1042 and any other Participant who is related to such a shareholder within the meaning of Section 267(b) of the Code, during the period beginning on the date of sale and ending on the later of (1) the date that is ten years after the date of sale, or (2) the date of the Plan allocation attributable to the final payment of acquisition indebtedness incurred in connection with the sale. 13 This restriction shall not apply to any Participant who is a lineal descendant of a selling shareholder if the aggregate amounts allocated under the Plan for the benefit of all such descendants do not exceed five percent of the Stock acquired from the shareholder. 5.4Erroneous Allocations.No Participant shall be entitled to any annual additions or other allocations to his Account in excess of those permitted under Section 5.If it is determined at any time that the administrator and/or Trustee have erred in accepting and allocating any contributions or forfeitures under this Plan, or in allocating investment adjustments, or in excluding or including any person as a Participant, then the administrator, in a uniform and nondiscriminatory manner, shall determine the manner in which such error shall be corrected and shall promptly advise the Trustee in writing of such error and of the method for correcting such error.The Accounts of any or all Participants may be revised, if necessary, in order to correct such error. Section 6.Trust Fund and Its Investment. 6.1Creation of Trust Fund.All amounts received under the Plan from Employers and investments shall be held as the Trust Fund pursuant to the terms of this Plan and of the Trust Agreement between the Bank and the Trustee.The benefits described in this Plan shall be payable only from the assets of the Trust Fund, and none of the Bank, any other Employer, its board of directors or trustees, its stockholders, its officers, its employees, the Committee, and the Trustee shall be liable for payment of any benefit under this Plan except from the Trust Fund. 6.2Stock Fund and Investment Fund.The Trust Fund held by the Trustee shall be divided into the Stock Fund, consisting entirely of Stock, and the Investment Fund, consisting of all assets of the Trust other than Stock.The Trustee shall have no investment responsibility for the Stock Fund, but shall accept any Employer contributions made in the form of Stock, and shall acquire, sell, exchange, distribute, and otherwise deal with and dispose of Stock in accordance with the instructions of the Committee.The Trustee shall have full responsibility for the investment of the Investment Fund, except to the extent such responsibility may be delegated from time to time to one or more investment managers pursuant to Section 2.3 of the Trust Agreement, or to the extent the Committee directs the Trustee to purchase Stock with the assets in the Investment Fund. 6.3Acquisition of Stock.From time to time the Committee may, in its sole discretion, direct the Trustee to acquire Stock from the issuing Employer or from shareholders, including shareholders who are or have been Employees, Participants, or fiduciaries with respect to the Plan.The Trustee shall pay for such Stock no more than its fair market value, which shall be determined conclusively by the Committee pursuant to Section 12.4. 6.4Participants’ Option to Diversify.The Committee shall provide for a procedure under which each Participant may, during the qualified election period, elect to “diversify” a portion of the Employer Stock allocated to his Account, as provided in Section 401(a)(28)(B) of the Code.An election to diversify must be made on the prescribed form and filed with the Committee within the period specified herein.For each of the first five (5) Plan years in the qualified election period, the Participant may elect to diversify an amount which does not exceed 25% of the number of shares allocated to his Account since the inception of the Plan, less all shares with respect to which an election under this Section has already been made.For the last year of the qualified election period, the Participant may elect to have up to 50 percent of the value of his Account committed to other investments, less all shares with respect to which an election under this Section has already been made.The term “qualified election period” shall mean the six (6) Plan Year period beginning with the first Plan Year in which a Participant has both attained age 55 and completed 10 years of participation in the Plan.A Participant’s election to diversify his Account may be made within each year of the qualified election period and shall continue for the 90-day period immediately following the last day of each year in the qualified election period.Once a Participant makes such election, the Plan must complete diversification in accordance with such election within 90 days after the end of the period during which the election could be made for the Plan Year.In the discretion of the Committee, the Plan may satisfy the diversification requirement by any of the following methods: 14 6.4-1 The Plan may distribute all or part of the amount subject to the diversification election. 6.4-2The Plan may transfer the portion of the Participant’s Account subject to the diversification election to another qualified defined contribution plan of theEmployer that offers at least three investment options satisfying the requirements of the regulations promulgated under Section 404(c) of ERISA. Section 7.Voting Rights and Dividends on Stock. 7.1Voting and Tendering of Stock.The Trustee generally shall vote all shares of Stock held under the Plan in accordance with the written instructions of the Committee. However, if any Employer has registration-type class of securities within the meaning of Section 409(e)(4) of the Code, or if a matter submitted to the holders of the Stock involves a merger, consolidation, recapitalization, reclassification, liquidation, dissolution, or sale of substantially all assets of an entity, then (i) the shares of Stock which have been allocated to Participants’ Accounts shall be voted by the Trustee in accordance with the Participants’ written instructions. Notwithstanding any provision hereunder to the contrary, all allocated but unvoted shares of Stock must be voted by the Trustee in a manner determined by the Trustee to be for the exclusive benefit of the Participants and Beneficiaries.Whenever such voting rights are to be exercised, the Employers shall provide the Trustee, in a timely manner, with the same notices and other materials as are provided to other holders of the Stock, which the Trustee shall distribute to the Participants.The Participants shall be provided with adequate opportunity to deliver their instructions to the Trustee regarding the voting of Stock allocated to their Accounts.The instructions of the Participants’ with respect to the voting of allocated shares hereunder shall be confidential. 7.1-1In the event of a tender offer, Stock shall be tendered by the Trustee in the same manner as set forth above with respect to the voting of Stock.Notwithstanding any provision hereunder to the contrary, Stock must be tendered by the Trustee in a manner determined by the Trustee to be for the exclusive benefit of the Participants and Beneficiaries. 7.2Dividends on Stock.Dividends on Stock which are received by the Trustee in the form of additional Stock shall be retained in the Stock Fund, and shall be allocated among the Participant’s Accounts and the Unallocated Stock Fund in accordance with their holdings of the Stock on which the dividends have been paid.Dividends on Stock credited to Participants’ Accounts which are received by the Trustee in the form of cash shall, at the direction of the Employer paying the dividends, either (i) be credited to the Accounts in accordance with Section 8.3 and invested as part of the Investment Fund, (ii) be distributed immediately to the Participants in proportion with the Participants’
